DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of  claims 1-10 in the reply filed on 5/11/2022 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 10 recites: “ the frequency of the entry channel comprises a subcarrier count, such that the frequency of the entry channel equals a constant plus a product of the subcarrier count times a subcarrier spacing in kilohertz”. The specifications of the current invention does not provide any definition for the claimed “constant”. There is no support in the specifications for the value of the constant or how it is used in determining the frequency of the entry channel, which render the claim language indefinite. 


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al. (US. Pub. No. 2022/0150012 A1).
Regarding claim 1, Su discloses a base station of a wireless network (See Fig. 9; Interfering BS 9200), wherein: 
the base station is configured to periodically transmit a semaphore message on a semaphore frequency (See Par. [37], [323], [362] and Fig. 9 & 10 of Su for a reference to the interfering BS 9200, periodically transmits an inter-base station measurement physical signal [Semaphore Message], which may be a synchronization signal block using a fixed frequency band within the system’s BW as a frequency-domain resource), the semaphore message indicating a second frequency comprising a frequency of an entry channel of the base station (See Par. [328], [332] of Su for a reference to the transmitted inter-base station measurement physical signal may indicate a demodulation reference signal of a physical broadcast channel in different [second] pre-divided frequency/sub-bands), the entry channel providing system information associated with the base station (See Par. [326]-[327], [332] of Su for a reference to the transmitted inter-base station measurement physical signal indicates a synchronization signal block including parameters associated with the BS); and 

the base station is further configured to adjust a time of transmitting the semaphore message to avoid interfering with other semaphore messages transmitted by other base stations on the semaphore frequency (See Par. [131], [332], [362] of Su for a reference to that to reduce the interference between BSs, a gap in time domain is configured when transmitting the different inter-base station measurement physical signals from the different interfering BSs on the same fixed frequency/sub-band).  

Regarding claim 2, Su discloses wherein the semaphore message is transmitted according to 5G or 6G technology (See Par. [10], [13] of Su for a reference to the different inter-base station measurement physical signal is transmitted according to a 5G communication system).  


Regarding claim 3, Su discloses wherein the entry channel is a PBCH (physical broadcast channel) of the base station (See Par. [328], [332] of Su for a reference to the transmitted inter-base station measurement physical signal may indicate a demodulation reference signal of a physical broadcast channel in different [second] pre-divided frequency/sub-bands) and the system information is a SSB (synchronization signal block) of the base station (See Par. [326]-[327], [332] of Su for a reference to the transmitted inter-base station measurement physical signal indicates a synchronization signal block including parameters associated with the BS).  


Regarding claim 4, Su discloses wherein the entry channel is a random access channel of the base station (See Par. [354] of Su for a reference to the inter-base station measurement physical signal is transmitted in a random access procedure and carried on a random access channel) and the system information is a temporary identification code (See Par. [316] and Fig. 8 of Su for a reference to the inter-base station measurement physical signal includes a unique cell identity (Cell ID) list of all cells to which the interfering BSs belong).  

Regarding claim 5, Su discloses the base station of claim 4, further configured to receive a message from a user device on the random access channel (See Par. [323]-[324], [354] of Su for a reference to the communication between the BS and the user terminal is performed in a random access procedure and carried on a random access channel), and to responsively transmit the system information to the prospective user device on the random access channel (See Par. [316], [323]-[324] of Su for a reference to the synchronization signal block transmitted from the BS to each user terminal includes a unique cell identity (Cell ID) list of all cells to which the interfering BSs belong, as well as the available time-frequency resources).  


Regarding claim 6, Su discloses the base station of claim 4, further configured to communicate with the other base stations and to cooperatively schedule the semaphore messages to avoid message collisions (See Par. [327]-[328], [357]-[358] of Su for a reference to the interfering BS 9200 transmits the inter-base station measurement physical signal to the other [First] BS 9100 with synchronization information and timing gaps to coordinate interference and avoid signals collisions).  


Regarding claim 7, Su discloses the base station of claim 4, further configured to provide a gap between adjacent semaphore messages, the gap sufficient to prevent adjacent semaphore messages from overlapping (See Par. [131], [332], [362] of Su for a reference to that to reduce the interference between BSs, a gap in time domain is configured when transmitting the different inter-base station measurement physical signals from the different interfering BSs on the same fixed frequency/sub-band to prevent signals overlapping).  


Regarding claim 8, Su discloses wherein the semaphore message indicates a frequency difference equal to the frequency of the entry channel minus the first frequency (See Par. [324]-[326] of Su for a reference to the configuration parameters of the inter-base station measurement physical signal includes the transmission frequency-domain as well as  the frequency/subcarrier offset, which is the difference between the fixed [First] frequency and the updated [Second] frequency).  


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. in view of Liu et al. (US. Pub. No. 2022/0061006 A1).

Regarding claim 9, Su does not explicitly disclose wherein the semaphore message specifies a number of subcarrier spacings.  

However, Liu discloses wherein the semaphore message specifies a number of subcarrier spacings (See Par. [166] of Liu for a reference to the SSB/PBCH block configuration parameters includes, among other parameters, the subcarrier spacing).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu and Su. The motivation for combination would be to improve the systems performance, by improving frequency spectrum utilization without increasing the deployment cost. (Liu; Par. [3]-[5])

12.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. in view of Peyla et al. (US. Pub. No. 2019/0349132 A1).

Regarding claim 10, Su does not explicitly disclose wherein the frequency of the entry channel comprises a subcarrier count, such that the frequency of the entry channel equals a constant plus a product of the subcarrier count times a subcarrier spacing in kilohertz.

However, Peyla discloses wherein the frequency of the entry channel comprises a subcarrier count (See Par. [69] and Figs. 7 of Peyla for a reference to subcarrier numbers), such that the frequency of the entry channel equals a constant plus a product of the subcarrier count times a subcarrier spacing in kilohertz (See Par. [70] and Fig. 1-3 of Peyla for a reference to the center frequency of the allocated channel is calculated by multiplying the subcarrier number by the subcarrier spacing [Constant value is not defined and may be zero]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peyla and Su. The motivation for combination would be to improve the systems performance, by meeting the demands for increased capacity and robustness of the data, as well as mitigating signal collisions between a plurality of BSs. (Peyla; Par. [79])

Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US. Pub. No. 2021/0306967 A1) discloses a method by which a base station indicates a transmitted synchronization signal block to a terminal.
Zarifi (US. Pub. No. 2020/0221405 A1) discloses systems and methods for generating and utilizing a sounding reference signal (SRS) for uplink-based multi-cell measurement.
Yang et al. (US. Pub. No. 2020/0044810 A1) discloses a method for performing measurements based on a discovery signal.  

14.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413